                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VICTOR GONZALEZ-LOPEZ,                           :
     Plaintiff                                   :           No. 1:18-cv-01955
                                                 :
       v.                                        :           (Judge Kane)
                                                 :           (Magistrate Judge Mehalchick)
COMMONWEALTH OF                                  :
PENNSYLVANIA, et al.,                            :
     Defendants                                  :

                                             ORDER

       Before the Court is the June 3, 2019 Report and Recommendation of Magistrate Judge

Mehalchick, recommending that the Court dismiss Petitioner Victor Gonzalez-Lopez

(“Petitioner”)’s petition for habeas relief pursuant to 28 U.S.C. § 2241 without prejudice on the

bases that Plaintiff failed to exhaust his administrative remedies at the state level and Younger v.

Harris, 401 U.S. 37 (1971), requires the Court to abstain from ruling on the petition at this time.

(Doc. No. 9.) No timely objections to the Report and Recommendation have been filed.

ACCORDINGLY, on this 21st day of June 2019, upon independent review of the record and

the applicable law, IT IS ORDERED THAT:

       1.      The Court ADOPTS the Report and Recommendation of Magistrate Judge
               Mehalchick (Doc. No. 9);

       2.      Petitioner’s petition for habeas relief pursuant to 28 U.S.C. § 2241 (Doc. No. 1) is
               DISMISSED WITHOUT PREJUDICE on the bases that Plaintiff failed to
               exhaust his administrative remedies at the state level and the Younger abstention
               doctrine bars the Court from ruling on the petition at this time; and

       3.      The Clerk of Court is directed to CLOSE the above-captioned action.



                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
